                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHELLE ANDERSON, an
individual, on behalf of herself and all
others similarly situated,                                8:18-CV-362

                    Plaintiff,

vs.
                                                            ORDER
TRAVELEX INSURANCE
SERVICES, INC. and
TRANSAMERICA CASUALTY
INSURANCE COMPANY,

                    Defendants.


      This matter is before the Court on the plaintiff's Motion to File
Provisionally under Seal (filing 75). That motion will be granted in part and
denied in part.
      If a document is to be filed on the Court's docket, it may, pursuant to this
Court's local rules, be filed either as "restricted" or "sealed." A sealed document
is available only to court users and the filing party; it is not available to the
opposing party or the public. See NEGenR 1.3(a)(1)(B)(i); NECivR 7.5(c). A
restricted document, on the other hand, is available to court users and parties
of record, but not the public. See NEGenR 1.3(a)(1)(B)(ii); NECivR 5.3(c)(3).
      The plaintiff's motion refers to documents containing confidential
information that should be restricted pursuant to Fed. R. Civ. P. 5.2(e) and
NECivR 5.3(b). The Stipulated Protective Order approved by the Magistrate
Judge expressly provides that confidential material shall be filed "under
restricted access." Filing 49 at 6. Accordingly, such documents should not be
sealed: rather, they should be filed under provisional restriction, along with a
motion for leave to restrict, as set forth in NECivR 5.3(c)(1).
      The plaintiff's brief and exhibit should be restricted, rather than sealed.
The Court will, therefore, grant the plaintiff's motion in part, and order the
Clerk of the Court to restrict access to the plaintiff's brief and exhibit.


      IT IS ORDERED:


      1.    The defendant's Motion to File Provisionally under Seal
            (filing 75) is granted in part and denied in part.


      2.    The Clerk of the Court is directed to modify the docket entry
            and document security for filing 76 and filing 76-1 to restrict
            access to court users and case participants.


      Dated this 27th day of February, 2020.


                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       -2-
